CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofThe Purisima Fundsandtothe use of our reports dated October 25, 2012 on the financial statements and financial highlights of The Purisima Total Return Fund and The Purisima All-Purpose Fund, each a series of The Purisima Funds.Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania December 28, 2012
